Norton, J.
The defense in this action rely upon the point that the note which forms the foundation of plaintiffs’ claim, was given without consideration, and that he is not therefore bound to pay it. It seems that McKee gave this note at the meeting of the congregation, and after-wards, at the sale of pews, became a purchaser for a considerably larger sum than the amount of this note. The question turns upon the point of the authority of the trustee, who stated that donations would be received in payment for pews, to make the announcement, and the *273binding character, or otherwise, of the announcement upon the church. The trustee had not that authority, and Ms act in no way imposed an obligation upon the church, or on its legally constituted authorities, the hoard of trustees. These were not then obliged to comply with the terms of this announcement, and it does not appear that they have ever since ratified it. There was no mutuality in the contract. For the foregoing reasons the note was given without any legal consideration, and the plaintiffs are not entitled to recover. If McKee has purchased a pew, or pews, for wMeh he is still indebted to the church, of course the trustees can recover from him the purchase money.
New trial granted.